FORM OF
FINJAN HOLDINGS, INC.
2014 INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
 
This Stock Option Agreement (this “Agreement”) dated [INSERT DATE HERE] (the
“Grant Date”) is by and between Finjan Holdings, Inc., a Delaware corporation
(the “Company”) and [INSERT NAME HERE] (the “Grantee”).
 
In accordance with Section 6 of the Finjan Holdings, Inc. 2014 Incentive
Compensation Plan (the “Plan”), and subject to the terms of the Plan and this
Agreement, the Company hereby grants to the Grantee an option to purchase shares
of common stock, par value $0.0001 per share, of the Company (“Shares”) on the
terms and conditions as set forth below (the “Option”).  The Option granted
hereby is not intended to constitute an “Incentive Stock Option” (within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”)).  All capitalized terms used but not otherwise defined herein shall
have the meanings as set forth in the Plan.
 
To evidence the Option and to set forth its terms, the Company and the Grantee
agree as follows:
 
1.           Grant.  The Committee hereby grants the Option to the Grantee on
the Grant Date for the purchase from the Company of all or any part of an
aggregate of [INSERT NUMBER HERE] Shares (subject to adjustment as provided in
Section 4.2 of the Plan).
 
2.           Option Price.  The purchase price per Share purchasable under this
Option shall be $[INSERT DOLLAR AMOUNT] (the “Option Price”) (subject to
adjustment as provided in Section 4.2 of the Plan).  The Option Price is equal
to 100% of the Fair Market Value of one Share on the Grant Date, as determined
under the Plan.
 
3.           Term and Vesting of the Option.  The Term of the Option shall
expire on the tenth anniversary of the Grant Date.  The Option shall become
vested and exercisable with respect to [[INSERT VESTING TERMS, E.G.,:][one-third
(1/3) of the Shares underlying the Option on first anniversary of the Grant Date
and an additional one-twelfth (1/12) of the Shares underlying the Option shall
vest on each of the eight quarterly anniversaries of the Grant Date following
the first anniversary of the Grant Date (each such date, a “Vesting Date”) such
that the Option shall become fully vested on the third (3rd) anniversary of the
Grant Date.]] Except as otherwise provided herein, the Option may be exercised
on or following the Grant Date or applicable Vesting Dates with respect to the
vested and exercisable portion, as long as such exercise occurs prior to the
expiration of the Option as provided in this Agreement and the Plan.
 
Notwithstanding the foregoing provisions of this Section 3, and except as
otherwise determined by the Committee, as provided in the Plan or as provided
herein, any portion of the Option which is not vested (or otherwise not
exercisable) at the time of the Grantee’s Termination of Service shall not
become exercisable after such termination and shall immediately be cancelled and
forfeited to the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
4.            Termination of Service.  In the event the Grantee incurs a
Termination of Service, the Grantee will have such rights with respect to the
Option as are provided for in the Plan.
 
5.           Exercise of Option.  On or after the date any portion of the Option
becomes exercisable, but prior to the expiration of the Option in accordance
with Sections 3 and 4 above, the portion of the Option that has become
exercisable may be exercised in whole or in part by the Grantee (or, pursuant to
Section 6, by his or her permitted successor) upon delivery of the following to
the Company (or any Person designated by the Company):
 
 
(a)
a written notice setting forth the number of whole Shares then being purchased;
and

 
 
(b)
any combination of cash (or personal check, money order, cashier’s check or wire
transfer) and/or (i) subject to applicable law and the Company’s policies,
through the sale of the Shares acquired on the exercise of the Option through a
broker-dealer to whom the Grantee has submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of applicable withholding taxes
payable by Grantee by reason of such exercise, or (ii) with the approval of the
Committee, Shares then owned by the Grantee in an amount having a combined Fair
Market Value on the Exercise Date then equal to the aggregate Option Price of
the Shares then being purchased.

 
No Shares shall be issued upon exercise of the Option until full payment has
been made.  Upon satisfaction of the conditions and requirements of this Section
5 and the Plan, the Company, in its sole discretion, shall either (x) credit the
number of Shares for which the Option was exercised in a book entry on the
records kept by the Company’s stockholder record keeper or (y) shall deliver to
the Grantee (or his or her permitted successor) a certificate or certificates
for the number of Shares in respect of which the Option shall have been
exercised. Upon exercise of the Option (or a portion thereof), the Company shall
have a reasonable time to issue Shares or credit a book entry for the Common
Stock for which the Option has been exercised, and the Grantee shall not be
treated as a stockholder for any purpose whatsoever prior to such issuance or
book entry. No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date such Common Stock is recorded as
issued and transferred in the Company’s official stockholder records, except as
otherwise provided in the Plan or this Agreement.
 
At the Company’s election, in its sole discretion, at the time the Grantee
exercises any portion of the Option, in lieu of accepting payment of the Option
Price of the Option and delivering the number of Shares of Common Stock for
which the Option is being exercised pursuant to this Section, the Committee may
direct that the Company either (A) pay the Grantee a cash amount, or (B) issue a
lesser number of Shares of Common Stock, in any such case, having a Fair Market
Value on the Exercise Date equal to the amount, if any, by which the aggregate
Fair Market Value of the Shares of Common Stock as to which the Option is being
exercised exceeds the aggregate Option Price for such Shares, based on such
terms and conditions as the Committee shall establish.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Limitation Upon Transfer.  The Option and all rights granted
hereunder shall not (a) be transferred by the Grantee, other than by will, by
the laws of descent and distribution, or to a Permitted Transferee; (b) be
otherwise assigned, pledged or hypothecated in any way; and (c) be subject to
execution, attachment or similar process. Any attempt to transfer the Option,
other than as permitted in the preceding sentence shall be void and
unenforceable against the Company or any Subsidiary; provided, however, that the
Grantee may designate a Beneficiary to receive benefits in the event of
Grantee’s death. The Option shall be exercised during the Grantee’s lifetime
only by the Grantee, the Grantee’s guardian, the Grantee’s legal representative
or a Permitted Transferee.
 
7.           Change in Control.  Upon a Change in Control, the Grantee will have
such rights with respect to the Option as are provided for in the Plan.
 
8.           Effect of Amendment of Plan.  No discontinuation, modification or
amendment of the Plan may, without the written consent of the Grantee, adversely
affect the rights of the Grantee under the Option, except as otherwise provided
under the Plan.  This Agreement may be amended as provided for under the Plan,
but no such amendment shall adversely affect the Grantee’s rights under the
Agreement without the Grantee’s written consent, unless otherwise permitted by
the Plan.
 
9.           No Limitation on Rights of the Company.  The grant of the Option
shall not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.
 
10.           Rights as a Stockholder.  The Grantee shall have the rights of a
stockholder with respect to the Shares subject to the Option only upon becoming
the holder of record of such Shares.  Except as required by applicable law, the
Company (or any of its affiliates) shall not have any duty or obligation to
disclose affirmatively to a record or beneficial holder of Shares, and such
holder shall have no right to be advised of, any material information regarding
the Company at any time prior to, upon or in connection with the receipt of
Shares.
 
11.           Compliance with Applicable Law.  Notwithstanding anything herein
to the contrary, the Company shall not be obligated to either (a) cause to be
issued or delivered any certificates for Shares pursuant to the exercise of the
Option or (b) credit a book entry related to the Shares issued pursuant to the
exercise of the Option to be entered on the records of the Company’s stockholder
record keeper, unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates or entry on the records, as
applicable, is in compliance with all applicable laws, regulations of
governmental authority, and the requirements of The NASDAQ Capital Market or any
other market or exchange upon which the Shares are traded.  The Company may
require, as a condition of the issuance and delivery of such certificates or
entry on the records, as applicable, and in order to ensure compliance with such
laws, regulations and requirements, that the Grantee make such covenants,
agreements, and representations as the Company, in its sole discretion,
considers necessary or desirable.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           No Obligation to Exercise Option.  The granting of the Option
shall not impose an obligation upon the Grantee to exercise such Option.
 
13.           Agreement Not a Contract of Employment or Other
Relationship.  This Agreement is not a contract of employment, and the terms of
employment of the Grantee or other relationship of the Grantee with the Company
or its Subsidiaries shall not be affected in any way by this Agreement except as
specifically provided herein.  The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with the Company or its Subsidiaries, nor
shall it interfere with the right of the Company or its Subsidiaries to
discharge the Grantee and to treat him or her without regard to the effect that
such treatment might have upon him or her as the Grantee.
 
14.           Withholding.  If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the exercise of the Option, the
Grantee shall be required to pay such amount to the Company, or make
arrangements satisfactory to the Company regarding the payment of such amount,
as provided in Section 17 of the Plan.  The obligations of the Company under the
Plan shall be conditional on such payment or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Grantee.  The Grantee acknowledges and
agrees that he or she is responsible for the tax consequences associated with
the grant and exercise of the Option.
 
15.           Successors and Assigns.  Except as otherwise expressly set forth
in this Agreement, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the succeeding administrators, heirs and legal
representatives of the Grantee and the successors and assigns of the Company.
 
16.           Notices.  Any communication or notice required or permitted to be
given hereunder shall be in writing, and, if to the Company, to its principal
place of business, attention: Secretary, and if to the Grantee, to the address
appearing on the records of the Company.  Such communication or notice shall be
delivered personally or sent by certified, registered or express mail, postage
prepaid, return receipt requested, or by a reputable overnight delivery service.
Any such notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to receive such notice by electronic delivery. To
the extent permitted in an electronically delivered notice described in the
previous sentence, the Grantee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.
 
17.           Governing Law.  The validity, construction and effect of this
Agreement and any rules and regulations relating to this Agreement shall be
determined in accordance with the laws of the State of Delaware, other than its
law respecting choice of laws, and applicable federal law. Venue shall be in,
and subject to the jurisdiction of, the courts of the State of Delaware or a
Federal Court located in the State of Delaware (as may be appropriate),
notwithstanding the present or future domiciles of the Company or the Grantee.
 
 
4

--------------------------------------------------------------------------------

 
 
18.           Receipt of Plan and Interpretation.  The Grantee acknowledges
receipt of a copy of the Plan, and represents that he or she is familiar with
the terms and provisions thereof, and hereby accepts the Option subject to all
the terms and provisions of the Plan and this Agreement. The Option is granted
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference, and the Option shall in all respects be interpreted in accordance
with the Plan. The Committee shall interpret and construe the Plan and this
Agreement, and its interpretation and determination shall be conclusive and
binding upon the parties hereto and any other Person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder.
 
19.           Condition to Return Signed Agreement.  This Agreement shall be
null and void unless the Grantee indicates his or her acceptance of the Option
and the terms of this Agreement by signing, dating and returning this Agreement
to the Company within five (5) business days of receiving this Agreement.
 
20.           Construction.  Notwithstanding any other provision of this
Agreement, this Agreement is made and the Award is granted pursuant to the Plan
and is in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time.  To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern.  The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for purposes of administering the Plan, shall be final and binding
upon the Grantee and all other persons.


21.           Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire obligation of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this transaction.


22.           Waiver; Cumulative Rights.  The failure or delay of either party
to require performance by the other party of any provision hereof shall not
affect its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
 
23.           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, but both of which shall constitute but one and
the same instrument. All signatures hereto may be transmitted by facsimile or
.pdf file, and such facsimile or .pdf file will, for all purposes, be deemed to
be the original signature of the party whose signature it reproduces, and will
be binding upon such party.
 
24.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
 
25.           Severability.  If any provision of this Agreement shall for any
reason by held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid or unenforceable provision were omitted.
 
 
5

--------------------------------------------------------------------------------

 
 
26.           Other Terms and Conditions.  The foregoing does not modify or
amend any terms of the Plan. To the extent any provisions of this Agreement are
inconsistent or in conflict with any terms or provisions of the Plan, the Plan
shall govern.
 
[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written.
 

 
FINJAN HOLDINGS, INC.
     
 
By:
          Name:            Title:  

 
 
ACCEPTANCE OF AWARD BY GRANTEE
 
By executing below, the undersigned, the Grantee hereby acknowledges, (a)
receipt of a copy of the Plan, (b) that the Grantee has read the Plan and this
Agreement carefully, and fully understands their contents, (c) that the Grantee
accepts the award of the Option, and (d) the Grantee agrees to be bound by the
terms and conditions of the Plan and this Agreement.
 
 
Signature:            Printed Name:            Date:   

 
Please sign and return your copy of this Agreement within five (5) business days
of receiving this Agreement, to the Company’s Secretary at 122 East 42nd Street,
Suite 1512, New York, NY 10168 via pdf, fax or interoffice-mail.  Failure to do
so will result in forfeiture of this Award.  Please retain a copy of this signed
Agreement for your records.
 
7

--------------------------------------------------------------------------------